Exhibit 10.2

 

FIFTH AMENDMENT TO LEASE

 

This FIFTH AMENDMENT TO LEASE (this “Fifth Amendment”) is made this 20th day of
October, 2004, by and between TIAA REALTY, INC., a Delaware corporation
(“Landlord”) and PROCYTE CORPORATION, a Washington corporation (“Tenant”).

 

RECITALS

 

A.            Landlord is the landlord and Tenant is the tenant under that
certain Lease dated August 30, 1993 (the “Initial Lease”), as modified by First
Amendment to Lease dated for reference purposes January 17, 1994 (the “First
Amendment”), Second Amendment to Lease dated for reference purposes February 28,
1997 (the “Second Amendment”), Third Amendment to Lease dated for reference
purposes July 11, 2001 (the “Third Amendment”), and Fourth Amendment to Lease
dated for reference purposes October 28, 2002 (“Fourth Amendment”) (collectively
the “Lease”).

 

B.            The Lease is for premises located at 8511 154th Avenue NE,
Redmond, Washington 98052, Building A, Units 8511 (the “Initial Premises”) and
8525 (the “Expansion Premises”) (collectively the “Premises”).  The legal
description of the land on which the Premises are located is attached hereto as
Exhibit A.

 

C.            The parties desire to amend the Lease to terminate the Lease with
respect to that portion of the Initial Premises shown in cross hatching on
Exhibit B (the “Deleted Area”) leaving the portion shaded on Exhibit B.  The
Initial Premises, the Expansion Premises and the Deleted Area are designated on
Exhibit B

 

D.            Except as otherwise specifically defined herein all capitalized
terms shall have the meanings assigned in the Lease.

 

AGREEMENT

 

Now, therefore, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties acknowledge and agree to the following:

 

--------------------------------------------------------------------------------


 

1.             On the date on which the contingency described in Section 12 has
occurred (the “Fifth Amendment Effective Date”), the Lease shall terminate with
respect to the Deleted Area as though the expiration date for the Deleted Area
were the Fifth Amendment Effective Date, and Tenant shall surrender the Deleted
Area broom clean and in the condition existing on October 15, 2004, except that
Tenant shall have removed from the Deleted Area the Hazardous Materials as set
forth in Section 2 below.  Except for the obligation to remove Hazardous
Materials as described in the preceding sentence, Tenant shall not be bound by
any of the obligations set forth in Sections 6.04, 6.05 and 6.06 of the Lease
with respect to the restoration or the condition of the Deleted Area.

 

2.             Prior to the Fifth Amendment Effective Date, Tenant shall at its
sole cost and expense  remove from the Deleted Area all Hazardous Materials (as
defined below), except those materials which ICOS Corporation is purchasing from
Tenant in the asset purchase and sale transaction, in compliance with applicable
laws and regulations.  Upon completion of such removal and in any event prior to
the Fifth Amendment Effective Date Tenant shall provide Landlord with a
certification from Tenant that it has completed all removal of Hazardous
Materials required of it under the preceding sentence.

 

3.             As used herein, the term “Hazardous Materials” means and includes
any substance, material, waste, pollutant, or contaminant  that is or could be
regulated under any Environmental Requirement or that may adversely affect human
health or the environment, including, without limitation, any solid or hazardous
waste, hazardous substance, asbestos, petroleum (including crude oil or any
fraction thereof), natural gas, synthetic gas, polychlorinated biphenyls (PCBs),
radioactive material, viruses and bioengineered materials, pharmaceuticals,
Medical Waste as defined in 42 U.S.C. 6992 (1998) or any comparable law, drugs
and other medical or research items and substances and any and all materials
used in biomedical research for which special reporting, handling (including
special security measures to prevent theft or misuse) and/or disposal is
required.  The term “Environmental Requirements” means all applicable present
and future statutes, regulations, ordinances, rules, codes, judgments, permits,
authorizations, orders, policies or other similar requirements of any
governmental authority, agency or court regulating or relating to health,
safety, or environmental conditions on, under, or about the Premises or the
environment and all industry standards, including, without limitation, the
following:  the Comprehensive Environmental Response, Compensation and Liability
Act; the Clean Air Act; the Clean Water Act; the Toxic Substances Control Act,
the Chemical Hazards Regulation, the Transportation of Dangerous Goods Control
Act and Regulation, and the Occupational Health and Safety Act and all state and
local counterparts thereto; including but not limited to all applicable
Washington requirements, including, but not limited to, the Washington Model
Toxics Control Act, the Washington Industrial Safety and Health Act, and any
policies or rules promulgated thereunder as well as any County or City
ordinances (including King County waste management ordinances and regulations)
that may operate independent of, or in conjunction with, the State programs, as
well as the

 

--------------------------------------------------------------------------------


 

standards, policies and procedures set forth in the CDC/NIH publication
Biosafety in Microbiological and Biomedical Laboratories.

 

4.             From and after the Fifth Amendment Effective Date, the rentable
square footage of the Initial Premises shall be deemed to be 12,182 square feet,
the rentable square footage of the Expansion Premises shall be deemed to be
1,727 square feet, and the rentable square footage of the Project shall be
deemed to be 40,898 square feet, and all calculations in the Lease based on
square footages or Tenant’s pro rata share shall be based on these square
footages, except for Base Monthly Rent which will be adjusted as set forth in
Sections 5 and 6 below.

 

5.             From the Fifth Amendment Effective Date through June 30, 2005,
the Base Monthly Rent for the Initial Premises shall be $14,462, and from July
1, 2005 through the expiration date of the Lease, the Base Monthly Rent for the
Initial Premises shall be $15,240.  The parties confirm that the Lease will
expire with respect to the Initial Premises on June 30, 2007.

 

6.             The Base Monthly Rent for the Expansion Premises shall be as set
forth in the Fourth Amendment (including January 1, 2005 adjustment).  The
parties confirm that the Lease will expire with respect to the Expansion
Premises on December 31, 2005.

 

7.             Upon full execution of this Fifth Amendment, Landlord, at its
sole expense, will promptly commence and diligently pursue construction of a
demising wall in the location shown as “Demising Wall” on Exhibit B.  Landlord
will install one building-standard door between the office and the warehouse
premises of the newly-demised space as determined by Tenant and approved by
Landlord.  Landlord will construct the demising wall in accordance with all
applicable building codes and construction standards commonly used for demising
walls in similarly situated office/warehouse space.  Landlord will use
reasonable best efforts to construct the demising wall in such a manner and at
such times as will minimize interference with Tenant’s normal business
activities.  The completion date of the demising wall will not affect the Fifth
Amendment Effective Date.

 

8.             From and after the Fifth Amendment Effective Date, Tenant shall
not be allowed to have any exterior storage trailer or container on the Project,
except in connection with reasonable commercial use for loading and unloading.

 

9.             On the Fifth Amendment Effective Date, Section 6.06(b) of the
Initial Lease shall be deemed deleted.

 

10.           Tenant will maintain the current security deposit level of $38,277
throughout the remainder of the term; however, should Tenant vacate the
Expansion Premises, the security deposit shall be lowered by $2,495 as described
in paragraph 6 of the Fourth Amendment.

 

--------------------------------------------------------------------------------


 

11.           This Fifth Amendment constitutes the entire agreement between
Landlord and Tenant with respect to the subject matter of this Fifth Amendment.

 

12.           This Fifth Amendment is contingent on Landlord entering into a
lease with ICOS Corporation for the Deleted Area on terms and conditions
satisfactory to Landlord in its discretion.  If Landlord has not entered into
such a lease by November 1, 2004, this Fifth Amendment shall be deemed null and
void.

 

13.           From and after the Fifth Amendment Effective Date, all references
to the defined terms:  (a) “Initial Premises” and “Expansion Premises” will
exclude the Deleted Area, and (b) “Property” and “Premises” will mean the
Initial Premises and the Expansion Premises as defined in this Section 13.

 

14.           This Amendment may be executed in counterparts, and, when all
counterpart documents are executed, the counterparts shall constitute a single
binding instrument.  The delivery of this Amendment by Landlord to Tenant shall
not be deemed to be an offer and shall not be binding upon either party until
executed and delivered by both parties.

 

15.           Except as specifically set forth herein, the Lease is and remains
unmodified, in full force and effect and binding on the parties.

 

 

Landlord:

TIAA Realty, Inc., a Delaware corporation

 

 

 

By:  Teachers Insurance & Annuity Association,

 

 

a New York corporation, as

 

 

authorized representative

 

 

 

 

By:

/s/ Mario Mirabelli

 

 

 

 

Mario Mirabelli

 

 

Its:

Assistant Secretary

 

 

 

 

 

Tenant:

ProCyte Corporation, a Washington corporation

 

 

 

 

 

By:

/s/ Robert W. Benson

 

 

 

 

 

Its:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

Landlord:

 

STATE OF

New York

)

 

 

) ss.

COUNTY OF

New York

)

 

I certify that I know or have satisfactory evidence that Mario Mirabelli signed
this instrument, on oath stated that he was authorized to execute the instrument
and acknowledged it in his capacity as authorized signatory of Teachers
Insurance & Annuity Corporation, authorized representative of TIAA REALTY, INC.,
to be the free and voluntary act of such party for the uses and purposes
mentioned in the instrument.

 

GIVEN under my hand and official seal this 21st day of October, 2004.

 

 

/s/  Tekecia Reynolds

 

 

NOTARY PUBLIC in and for the
State of New York, residing
at New York;

 

My commission expires: July 3, 2007

 

Tekecia Reynolds

 

 

[Type or Print Notary Name]

 

Tenant:

 

STATE OF

Washington

)

 

 

) ss.

COUNTY OF

King

)

 

I certify that I know or have satisfactory evidence that Robert Benson signed
this instrument, on oath stated that he/she was authorized to execute the
instrument and acknowledged it in his/her capacity as CFO of ProCyte
Corporation, to be the free and voluntary act of such party for the uses and
purposes mentioned in the instrument.

 

GIVEN under my hand and official seal this 21st day of October, 2004.

 

 

/s/  Vicki A. Berry

 

 

NOTARY PUBLIC in and for the
State of Washington, residing
at King County;

 

My commission expires:  December 11, 2007

 

Vicki A. Berry

 

 

[Type or Print Notary Name]

 

--------------------------------------------------------------------------------